DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Election/Restriction
Upon reconsideration the restriction and election requirement set forth in the Office action mailed November 5, 2018 has been withdrawn in part so as to rejoin the subject matter to which the following set of claims is drawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bronwen M. Loeb on March 7, 2022.

The application has been amended as follows: 

In the claims:

The following set of claims has replaced the prior set of claims:

1.	(Currently Amended) An EMPD-specific chimeric antigen receptor comprising an extracellular ligand binding domain capable of binding an epitope of membrane-bound IgE extracellular membrane-proximal domain (EMPD), a transmembrane domain, and an intracellular domain that mediates T cell activation upon binding of EMPD to the extracellular ligand binding domain, wherein:

	(2) the transmembrane domain comprises the amino acid sequence of SEQ ID NO: 22; and
	(3)  the intracellular domain comprises the amino acid sequence of SEQ ID NO: 50 and the amino acid sequence of SEQ ID NO: 12.
	2-16.	(Cancelled)
	17. 	(Previously Amended) An isolated nucleic acid sequence encoding the EMPD-specific chimeric antigen receptor of claim 1.
	18-29.	(Cancelled)
	30. 	(Previously Presented) A T cell comprising a nucleic acid sequence encoding the EMPD-specific chimeric antigen receptor of claim 1.
	31. 	(Previously Presented) A T cell expressing the EMPD-specific chimeric antigen receptor of claim 1.
	32-44.	(Cancelled)
	45.	(Previously Presented) A vector comprising a nucleic acid sequence encoding the EMPD-specific chimeric antigen receptor of claim 1.
	46-54. (Cancelled)
	55. (Currently Amended) The vector according to claim 45, wherein the comprises 
	(a) SEQ ID NO: 9; and
	(b) the sequence of amino acids from amino acid 23 to amino acid 554 of SEQ ID NO: 9.
	56.	(Previously Presented) The vector according to claim 55, comprising a nucleic acid sequence selected from the group consisting of:
	(a) SEQ ID NO: 8; and
	(b) the sequence of nucleotides from nucleotide 67 to nucleotide 1662 of SEQ ID NO: 8.
	57-65.	(Cancelled)
	66.	(Currently Amended) The EMPD-specific chimeric antigen receptor of claim 1, wherein the intracellular domain further comprises a costimulatory signaling domain comprising [[the]] at least one amino acid sequence selected from the group of SEQ ID NO: 21, SEQ ID NO: 17, SEQ ID NO: 20,  and SEQ ID NO: 19.
	67-71.	(Cancelled)
	72.	(Previously Presented) The EMPD-specific chimeric antigen receptor of claim 66, wherein the costimulatory signaling domain comprises the amino acid sequence SEQ ID NO: 17.
	73-77.	(Cancelled)
	78.	(Previously Presented) The EMPD-specific chimeric antigen receptor of claim 1 comprising an amino acid sequence selected from the group of amino sequences consisting of:
	(a) SEQ ID NO:9; and

	79.	(Cancelled)
	80.	(Currently Amended) The isolated nucleic acid according to claim 17, wherein the encoded intracellular domain further comprises a costimulatory signaling domain comprising [[the]] at least one amino acid sequence selected from the group of SEQ ID NO: 21, SEQ ID NO: 17, SEQ ID NO: 20,  and SEQ ID NO: 19.
	81-85.	(Cancelled)
	86. (Previously Presented) The isolated nucleic acid according to claim 80, wherein the encoded costimulatory signaling domain comprises the amino acid sequence SEQ ID NO: 17.
	87-91.	(Cancelled)
	92.	(Currently Amended) The isolated nucleic acid according to claim 17, wherein the EMPD-specific chimeric antigen receptor comprises an amino acid sequence selected from the group of amino sequences consisting of:
	(a) SEQ ID NO: 9; and
	(b) the sequence of amino acids from amino acid 23 to amino acid 554 of SEQ ID NO: 9.
	93.	(Previously Presented) The isolated nucleic acid sequence according to claim 92, comprising a nucleic acid sequence selected from the group consisting of:
	(a) SEQ ID NO: 8; and
	(b) the sequence of nucleotides from nucleotide 67 to nucleotide 1662 of SEQ ID NO: 8.
	94.	(Cancelled)
a costimulatory signaling domain comprising [[the]] at least one amino acid sequence selected from the group of SEQ ID NO: 21, SEQ ID NO: 17, SEQ ID NO: 20,  and SEQ ID NO: 19.
	96-100.	(Cancelled)  
	101.	(Currently Amended) The T cell 
	102-106.	(Cancelled)   
107.	(Currently Amended) The T cell , wherein the EMPD-specific chimeric antigen receptor comprises an amino acid sequence selected from the group of amino sequences consisting of:
	(a) SEQ ID NO:9; and
	(b) the sequence of amino acids from amino acid 23 to amino acid 554 of SEQ ID NO: 9.
	108.	(Previously Presented) An EMPD-binding antibody or antigen binding fragment thereof comprising a light chain variable region the complementarity determining regions SEQ ID NO: 37, Trp-Ala-Ser, and SEQ ID NO: 38, and a heavy chain variable region comprising the complementarity determining regions SEQ ID NO: 39, SEQ ID NO: 40, and SEQ ID NO: 41. 
109.	(Previously Presented) The EMPD-binding antibody or antigen binding fragment thereof of claim 108, wherein the antibody or antigen binding fragment thereof is humanized.
110.	(Previously Presented) A fusion polypeptide comprising the EMPD-binding antibody or antigen binding fragment thereof of claim 108 and a second polypeptide. 
wherein said antibody or antigen binding fragment thereof is an scFv and said variable light chain and variable heavy chain are connected by a sequence of amino acids forming a flexible linker.
112.	(Previously Presented) An isolated nucleic acid sequence encoding the EMPD-binding antibody or antigen binding fragment thereof of claim 108.
113.	(Previously Presented) An isolated nucleic acid sequence encoding the EMPD-binding antibody or antigen binding fragment thereof of claim 109.
114.	(Previously Presented) An isolated nucleic acid sequence encoding the fusion polypeptide of claim 110.
115.	(Currently Amended) A [[T]] host cell expressing the EMPD-binding antibody or antigen binding fragment thereof of claim [[108]] 111.
116.	(Currently Amended) A [[T]] host cell expressing the fusion polypeptide of claim 110.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Support for the amendment is found throughout the specification, including the claims, as originally filed; see, e.g., paragraphs [0086], [00121], and [00141]-[00150] of the specification and Table 1 at pages 56 and 57 of the specification.
 
The prior art does not teach or fairly suggest an antibody or antigen binding fragment thereof comprising a light chain variable region the complementarity determining regions SEQ ID NO: 37, Trp-Ala-Ser, and SEQ ID NO: 38, and a heavy chain variable region comprising the complementarity determining regions SEQ ID NO: 39, SEQ ID NO: 40, and SEQ ID NO: 41, wherein said antibody or antigen binding fragment specifically binds to the EMPD (extracellular membrane binding domain of a membrane IgE) (or mIgE).  It follows then that the prior art does not teach or fairly suggest an EMPD-specific  binding domain comprising a single chain Fv fragment (scFv) comprising a light chain variable region comprising the complementarity determining regions SEQ ID NO: 37, Trp-Ala-Ser, and SEQ ID NO: 38 and a heavy chain variable region comprising the complementarity determining regions SEQ ID NO: 39, SEQ ID NO: 40, and SEQ ID NO: 41, a transmembrane domain, as recited by the claims, and an intracellular domain, as recited by the claims, which mediates T cell activation upon binding of EMPD to the extracellular ligand binding domain.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 17, 30, 31, 45, 55, 56, 66, 72, 78, 80, 86, 92, 93, 95, 101, 107, and 108-116 have been allowed.

Claims 17, 30, 31, 45, 55, 56, 66, 72, 78, 80, 86, 92, 93, 95, 101, 107, and 108-116have been renumbered as claims 5, 13, 14, 10, 11, 12, 2, 3, 4, 6-9, 15-19, 24, 20-22, 25, 23, and 26, respectively.

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
March 8, 2022